Contacts: Progenics Pharmaceuticals, Inc.: Dory A. Kurowski Director Corporate Affairs (914) 789-2818 dkurowski@progenics.com Media Contact: Aline Schimmel WeissComm Partners (312) 646-6295 aschimmel@wcgworld.com PROGENICS PRESENTS NOVEL MULTIPLEX PI3-KINASE INHIBITORS AT AMERICAN ASSOCIATION FOR CANCER RESEARCH CONFERENCE ON PROTEIN TRANSLATION AND CANCER Tarrytown, NY and Coronado, CA, February 4, 2010 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced the presentation of preclinical data on a series of novel compounds that simultaneously blocked two critical pathways involved in the growth and survival of cancer cells. The compounds were identified as part of the Company’s ongoing oncology drug discovery efforts. The data are being presented in both oral and poster sessions at the American Association for Cancer Research (AACR) conference on Protein Translation and Cancer in Coronado, CA. “Progenics’ identification of these small-molecule compounds as part of our discovery program underscores our long-standing commitment to oncology drug development,” stated Paul J. Maddon, M.D., Ph.D., Founder, Chief Executive Officer and Chief Science Officer of Progenics. “In laboratory studies, the synthetic, small-molecule compounds blocked both phosphoinositide 3-kinase (PI3K), which is a key regulator of one molecular signaling pathway, and MNK, an oncogenic kinase in the Ras pathway.We look forward to exploring the therapeutic potential of this series of compounds which are being optimized for clinical development.” “Our findings add to a growing body of scientific evidence that demonstrates the importance of blocking both the PI3K and Ras pathways at once,” said William C.
